Case 2:19-cv-00327-HCN-CMR Document 23 Filed 10/09/20 PageID.70 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION



  ALINE FINNEMAN, an individual                                  AMENDED
                                                             SCHEDULING ORDER
                Plaintiff,

  v.                                                     Case No.: 2:19-cv-00327-HCN-CMR

  DELTA AIRLINES, INC., a Delaware                          Judge Howard C. Nielson, Jr.
  corporation,
                                                         Magistrate Judge Cecilia M. Romero
                 Defendant.



 1.         PRELIMINARY MATTERS                                                     DATE

            Nature of the Claims and Affirmative Defenses:
            retaliation for engaging in opposition to unlawful
            discrimination and harassment. Defendant has
            asserted affirmative defenses which can be found in its
            Answer to the Complaint, Dkt. No. 17, and Defendant
            asserts any and all other available factual and legal
            defenses.

       a.   Date the Rule 26(f)(1) conference was held?                         8/15/2019,
                                                                                8/23/2019, and
                                                                                8/27/2019.


            Have the parties submitted the Attorney Planning                      8/27/2019
       b.
            Meeting Report?

       c.   Deadline for 26(a)(1) initial disclosures?                            10/03/2019

 2.         DISCOVERY LIMITATIONS                                                 NUMBER

       a.   Maximum number of depositions by Plaintiff(s):                            10



                                                1
Case 2:19-cv-00327-HCN-CMR Document 23 Filed 10/09/20 PageID.71 Page 2 of 4




         b.    Maximum number of depositions by Defendant(s):                                10

         c.    Maximum number of hours for each deposition                            7 (The parties
               (unless extended by agreement of parties):                               agree that
                                                                                        Plaintiff’s
                                                                                      deposition may
                                                                                      exceed 7 hours
                                                                                       if necessary
                                                                                            and
                                                                                       reasonable)

         d.    Maximum interrogatories by any party to any party:                            30

         e.    Maximum requests for admissions by any party to any                           25
               party:

         f.    Maximum requests for production by any party to any                           30
               party:

         g.    The parties shall handle discovery of electronically stored information as follows:
               Potentially relevant electronically stored information will be preserved, and such
               information will be produced as required by the Federal Rules of Civil Procedure.

         h.    The parties shall handle a claim of privilege or protection as trial preparation
               material asserted after production as follows: the parties agree to proceed in
               accordance with Fed. R. Civ. P. 26(b)(5)(B).

         i.    Last day to serve written discovery:                                   12/28/2020

         j.    Close of fact discovery:                                               1/27/2021

    3.         AMENDMENT OF PLEADINGS/ADDING PARTIES 1                                    DATE

         a.    Last day to file Motion to Amend Pleadings:

                                                                Plaintiff:               9/12/2019

                                                              Defendant:                 9/19/2019




1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).


                                                    2
Case 2:19-cv-00327-HCN-CMR Document 23 Filed 10/09/20 PageID.72 Page 3 of 4




      b.   Last day to file Motion to Add Parties:

                                                             Plaintiff:        9/12/2019

                                                           Defendant:          9/19/2019

 4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                   DATE
           REPORTS

      Disclosures (subject and identity of experts)

      a.   Party(ies) bearing burden of proof:                                 2/15/2021

      b.   Counter disclosures:                                                3/15/2021

      Reports

      a.   Party(ies) bearing burden of proof:                                 2/15/2021

      b.   Counter reports:                                                    3/15/2021

 5.        OTHER DEADLINES                                                      DATE

      a.   Last day for expert discovery:                                      4/15/2021

      b.   Deadline for filing dispositive or potentially dispositive          5/17/2021
           motions:

      c.   Deadline for filing partial or complete motions to                  5/24/2021
           exclude expert testimony:

 6.        SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                            DATE

      a.   Likely to request referral to a magistrate judge for           No
           settlement conference:

      b.   Likely to request referral to court-annexed arbitration:       No

      c.   Likely to request referral to court-annexed mediation:         No

      d.   The parties may engage in private alternative dispute
           resolution after dispositive motions are ruled upon

      e.   Evaluate case for settlement/ADR on:                                1/15/2021




                                                 3
Case 2:19-cv-00327-HCN-CMR Document 23 Filed 10/09/20 PageID.73 Page 4 of 4




      f.   Settlement probability: Poor.

                                                                                           4 days

 7.        TRIAL AND PREPARATION FOR TRIAL

           Deadline for filing a request for a scheduling
           conference with the district judge for the purpose of
           setting a trial date if no dispositive motions are filed.
           5/24/2021

           If dispositive motions are filed and the district judge’s
           ruling on these motions does not resolve the case, the
           parties shall file a request for a scheduling conference
           with the district judge for the purpose of setting a trial
           date no later than one week after the ruling on the
           dispositive motions.



 8.        OTHER MATTERS

           Parties should fully brief all Motions in Limine well in advance of the pretrial
           conference.



      DATED this 9 October 2020.




                                             Magistrate Judge Cecilia M. Romero
                                             United States District Court for the District of Utah




                                                 4
